DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the RF electrodes of Shamouilian in view of Komatsu are heater electrodes and embedded in a cover portion 78, not the baseplate. The Examiner respectfully disagrees. Specifically, the RF electrodes of Shamouilian in view of Komatsu teaches heater electrodes that are powered with RF/high frequency power such that they are implicitly RF electrodes. It is noted that said RF electrodes do not have any other structure that would define the electrodes to not be heaters, such as making the apparatus and the electrodes used for plasma formation or bias, as the claims do not cite specific structure that would indicate that the RF electrodes need to be present for any other function other than being electrodes that are RF powered, as broadly recited.
The Applicant argues Taga, Terahara and Yoshikawa does not expressly teach a dual plate arrangement. The Examiner respectfully disagrees. Specifically, Taga expressly teaches that the RF electrode must be below the intermediate layer, whileas the teachings of Terahara teaches that the RF 

The rejection below has been maintained and the rejection is made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The temperature adjusting element of Claim 25, which is interpreted as gas channels, coolant channels [0034].
The temperature control element of Claim 26, which is interpreted as a heating plate [0027].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2002/0036881 to Shamouilian in view of United States Patent Application No. 2009/0095733 to Komatsu.
In regards to Claim 1, Shamouilian teaches an electrostatic chuck Fig. 7c for a substrate processing system Fig. 1, the electrostatic chuck 55 comprising: a top plate 115 configured to electrostatically clamp to a substrate and formed of ceramic 
Shamouilian does not expressly teach the electrode of 255 radiofrequency electrodes.
Komatsu teaches an electrostatic chuck 88 Fig. 2 with a top plate 78, with heater electrodes 38B, 38A which are inner and outer heater electrodes that are powered by a high frequency power source 115, i.e., a radiofrequency power source such that the resulting heater electrodes are a plurality of radiofrequency electrodes [0094-0095]. Komatsu expressly teaches that the heater arrangement and the power sources therein allows for the control of the temperature of the substrate/wafer W for high level in-plane temperature uniformity, [0099, 0064-0108]).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Shamouilian by the changing the heating electrode with the plurality of radiofrequency heating electrodes of Komatsu. One would be motivated to do so for the predictable result for high level in-plane temperature uniformity. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.

In regards to Claim 7, Shamouilian teaches the baseplate comprises one or more gas channels 300; and the one or more gas channels are disposed below the top plate (as 115 is above 300 in Fig. 7c). 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2002/0036881 to Shamouilian in view of United States Patent Application No. 2009/0095733 to Komatsu, as applied to Claim 1 above, and in further view of United States Patent Application No. 2002/0186967 to Ramanan et al.
The teachings of Shamoulian in view of Komatsu are relied upon as set forth in the 103 rejection above.
In regards to Claims 2-4, Shamoulian teaches the baseplate is made out of ceramic [0031-0033]. 
Ramaman teaches that a ceramic such as SiC in a chuck should have high purities such as 99.999% purity by weight or above [0013]. Ramaman teaches that the ceramic purity offers improved uniformity and more uniform heat transfer properties.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a SiC ceramic analogous to that of Shamoulian .

Claims 1, 5-8, 12-14, 16, 17, 19, 20, 22-24, 29-31, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al.
In regards to Claim 1, Taga teaches an electrostatic chuck 106 Fig. 1, 10 for a substrate processing system, the electrostatic chuck 106 comprising: a top plate 106 configured to electrostatically clamp to a substrate and formed of ceramic [0034]: an intermediate layer (the adhesive that attaches the alumina top plate [0091]) disposed below the top plate [0091]; and a baseplate 100a, 103a, 103, 104 disposed below the intermediate layer and formed of ceramic (SiC, a ceramic, [0079] and quartz of 103 [0033]), wherein the intermediate layer bonds the top plate to the baseplate (because it has an adhesive, [0091, 0028-0091].

    PNG
    media_image1.png
    290
    517
    media_image1.png
    Greyscale


The Examiner notes that there is an RF electrode 104 in Taga below the cooling channel 102 and that both the cooling channel and the RF electrode is below the intermediate layer as indicated of [0091] of Taga as that is how the electrostatic chuck is bonded to the cooling channel and the RF electrode.
Taga does not expressly teach the baseplate comprises a plurality of radio frequency (RF) electrodes, the baseplate comprises one or more gas channels, and one or more of the plurality of RF electrodes is embedded in the baseplate above the one or more gas channels.
Terahara teaches an electrostatic chuck 3 Fig. 2 comprising a top plate (top portion of plate 13 for 17) configured to electrostatically clamp a substrate W and a baseplate (structures below 17) with a heater electrode 16, an RF electrode 15 (connected to RF/high frequency power 7 to create plasma [0030-0033]) above a coolant channel 14 that is embedded in a ceramic body 13 [0023-0083]. 

    PNG
    media_image2.png
    411
    743
    media_image2.png
    Greyscale

As it is known to provide the RF electrode above the cooling channel in a ceramic baseplate, as taught by Terahara, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Taga as taught by Terahara to form a base plate wherein the cooling channel and RF electrode are embedded in a ceramic body, and wherein the RF electrode is above the cooling channel. One would be motivated to do so in order to for the predictable result of create an electrostatic chuck arrangement wherein the RF electrode is above the cooling channel. See MPEP 2143, Exemplary Rationales A-G.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a baseplate (and thus the cooling channel underneath the RF electrodes) analogous to that of Taga out of ceramic, as taught by Terahara, and wherein the RF electrode and the cooling channel are 
The resulting apparatus would be to put the RF electrode of Taga above the cooling channel and to make the base material out of a ceramic, while maintaining the top electrostatic plate above the intermediate layer and the base plate as Taga expressly teaches that the electrostatic plate is separate from the baseplate.
Taga in view of Terahara do not expressly teach the channel is for gas.
Lee teaches a cooling apparatus for an electrostatic chuck Fig. 3, where the coolant that flows in the cooling channels can be a gas or a liquid [0011, 0012], there being more than one gas cooling channel (40, 50) the lines being stacked at different vertical levels [0030], such that there is a first layer for 50 and a second layer for 40, the plurality of coolant channels comprise a first layer 50 that is disposed above the second layer 40, the first layer comprises a first set of gas/coolant channels and the second layer comprises a second layer of gas/coolant channels [0024-0038]. Lee teaches that there can be a plurality of cooling lines placed in a concentric pattern at an upper and lower position [0031], which suggests the bifilar shape/arrangement as there are more than one and they are concentrically/parallel arranged, and that the cooling line loops enhances heat transfer efficiency and reduces temperature variations across the body/plate [0034].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara, by substituting the single cooling line 12 with plurality of layered/stacked cooling lines in bifilar arrangement as per the teachings of Lee. One would be motivated to do so for the purpose of In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a coolant analogous to that of Taga in view of Terahara out of gas, as taught by Lee, which teaches gas or liquid can be used as a coolant, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so. The resulting apparatus would fulfill the limitations of claims.
Taga in view of Terahara and Lee do not expressly teach a plurality of RF electrodes.
Yoshikawa expressly teaches that an electrostatic chuck 30 Fig. 2A, 3 can comprise a plurality of RF electrodes 12, 13, the plurality of electrode layers being present to apply different radiofrequency waves [0024-0059]. Yoshikawa expressly teaches that having the plurality of electrodes and wave allow for easy control of the in-plane ion energy density distribution [0056], and that the plurality of electrodes and distances within the plane provide for the effective distribution [0050-0059].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara and Lee to make the 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 5, Taga teaches the baseplate comprises a base layer 104 (and in combination with Yoshikawa, the ceramic body or layer of alumina [0032]) andApplication No. 15/903,682Page 2 of 8DocuSign Envelope ID: 6577555F-094E-4B05-9325-5F6FC09007C1 a protective coating layer (outer layer of the body of the base) disposed on the base layer (as it is the outer layer of the base layer); and the protective coating layer is disposed between the base layer and the intermediate layer (as it is formed of the body of the base).
In regards to Claim 6, Taga teaches baseplate comprises a first portion (part of 100a underneath wafer W in Fig. 10) and a second portion (portion that forms a lip under 105 in Fig. 10); the first portion protrudes upward from the second portion (as the second portion forms a step); and the intermediate layer and the top plate are disposed on the first portion (as shown by the electrode of 106a formed underneath the wafer on the first portion in Fig. 10). 
In regards to Claims 7-8, Taga in view of Terahara do not expressly teach:
 Claim 7, the cooling channel is one or more gas channels; and the one or more gas channels are disposed below the top plate.
Claim 8, the baseplate comprises a first layer and a second layer; the first layer is disposed above the second layer the first layer comprises a first set of gas channels; and the second layer comprises a second set of gas channels. 

It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara, by substituting the single cooling line 12 with plurality of layered/stacked cooling lines in bifilar arrangement as per the teachings of Lee. One would be motivated to do so for the purpose of enhancing heat transfer efficiency and reducing temperature variations. See MPEP 2143, Motivations A-G.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.
The resulting apparatus fulfills the limitations of Claims 7 and 8.

In regards to Claim 13, Taga in view of Terahara, Lee and Yoshikawa teaches the baseplate comprises a plurality of RF electrodes as per the rejection of Claims 1 and 12 above, but does not expressly teach one or more of the RF electrodes is disposed in the baseplate below the edge ring (as shown by the overlap of 105 over 104). 
However, the teachings of Yoshikawa expressly teach that the RF electrode layers 12, 13 are specialized for their corresponding radiofrequency waves and positioning under the substrate/wafer W and is specific to creating a controlled density distribution of in plane ion energy [0056]. From this teaching, it is inherently implicit that to create a controlled distribution of plasma over the plane of the substrate would require RF electrode distribution underneath the entirety of the plane of the substrate/wafer. As the teachings of Taga expressly teach that the substrate/wafer W overlaps the edge ring as shown in Fig. 1, it would be obvious to one of ordinary skill in the art, before the effective filing date, to place an RF electrode below the edge ring, in combination with the teachings of Yoshikawa, in order to create the desired plasma distribution over the plane of the substrate, as there is an express suggestion that the 
Furthermore, it is noted that the RF electrode of Taga is expressly underneath the ring and placed in part radially outward of the first portion (see 104 under 105) which expressly suggests that the RF power is not limited to underneath the wafer, but outward of the wafer as well. Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus to place one or more of the RF electrodes outward of the wafer or radially outward of the first portion.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 14, Taga teaches an edge ring 101+105 disposed on the baseplate and centered on and radially outward of the top plate (as shown in 105 Fig. 1 and 10 around 106). 
In regards to Claim 16, Taga teaches the top plate comprises one or more electrostatic clamping electrodes 106a.
In regards to Claim 17, Taga does not expressly teach that the top plate comprises one or more heating elements.
Terahara teaches that the top plate can have heating elements, as per the annotated copy of Fig. 2 of Terahara above.
As it is known to provide a heating elements in a top plate, as taught by Terahara, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified the top plate of Taga as taught by Terahara to include heating elements. One would be motivated to do so in order to provide heated temperature control to the substrate. See MPEP 2143, Exemplary Rationales A-G.

Claim 19, wherein the baseplate comprises a plurality of coolant channels. 
Claim 20, where the coolant channels are in a bifilar arrangement.
Claim 22, the baseplate comprises a first layer and a second layer; Application No. 15/903,682Page 5 of 8DocuSign Envelope ID: 6577555F-094E-4B05-9325-5F6FC09007C1 the plurality of coolant channels comprise a first set of coolant channels and a second set of coolant channels; the first layer includes the first set of coolant channels; and the second layer includes the second set of coolant channels. 
Lee teaches a cooling apparatus for an electrostatic chuck Fig. 3, where the coolant that flows in the cooling channels can be a gas or a liquid [0011, 0012], there being more than one gas cooling channel (40, 50) the lines being stacked at different vertical levels [0030], such that there is a first layer for 50 and a second layer for 40, the plurality of coolant channels comprise a first layer 50 that is disposed above the second layer 40, the first layer comprises a first set of gas/coolant channels and the second layer comprises a second layer of gas/coolant channels [0024-0038].Lee teaches that there can be a plurality of cooling lines placed in a concentric pattern at an upper and lower position [0031], which suggests the bifilar shape/arrangement as there are more than one and they are concentrically/parallel arranged, and that the cooling line loops enhances heat transfer efficiency and reduces temperature variations across the body/plate [0034].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga, by substituting the single cooling line 12 with plurality of layered/stacked cooling lines in bifilar arrangement as per the teachings of Lee. One would be motivated to do so for the purpose of enhancing heat transfer In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.
In regards to Claim 23, Taga teaches a gas channel 113 extending from a bottom portion of the baseplate to an outlet in the top plate, wherein the gas channel comprises at least one porous medium (holes for top plate for 113 to release heat transfer gas, forms a net like pattern, [0089]). 
In regards to Claim 24, Taga teaches an edge ring 101+105 disposed on the baseplate (as shown in Fig. 10) and at least partially disposed radially outward of the top plate (as shown in Fig. 10 positioning), wherein: the baseplate comprises a protruding portion that extends upward towards the top plate (see portion of 100a below the wafer W in Fig. 10); and the protruding portion centers the edge ring on the baseplate as the edge ring surrounds the protruding portion and is thus implicitly bound by it, as 105+101 is a ring that the protruding portion fits therein, a single annular- shaped seal 300, 305 disposed radially outward of and providing protection for a radial outer edge of the intermediate (as it covers the joint between 100a1 and 100b, such that it is covering the intermediate layer/adhesive implicitly, [0082-0083]), and as shown in Fig. 10 contacts the edge ring 101 and the baseplate 104).
In regards to Claim 29, Taga in view of Terahara, Lee and Yoshikawa teach that the baseplate is made of a ceramic (as Terahara teaches the embedded ceramic body as per the rejection of Claim 1 above.)

In regards to Claim 31, Taga in view of Terahara and Lee and Yoshikawa teach that the protective layer is made out of a ceramic, as the outer layer of the base layer is made out of alumina, as per the rejection of Claim 30 above.
In regards to Claim 33, Taga teaches the annular shaped seal 300 covers the radial edge of the intermediate layer, as shaped seal 300 disposed radially outward of and providing protection for a radial outer edge of the intermediate (as it covers the joint between 100a1 and 100b, such that it is covering the intermediate layer/adhesive implicitly, [0082-0083]), and as shown in Fig. 10 contacts the edge ring 101 and the baseplate 104).
In regards to Claim 36, Taga teaches the annular shaped seal covers 300, 305 the radial outer edge of the intermediate layer as shown in Fig. 10.
In regards to Claim 37, Taga teaches wherein the plurality of RF electrodes are disposed in an upward protruding portion of the baseplate, as the cooling/gas channels and RF electrodes are under both protruding and the peripheral portion, as shown in Fig. 1.
In regards to Claim 38 and 39, Taga teaches that the baseplate comprises a first portion (portion of 102, 104 under the electrostatic chuck 106) and a second portion (portion of 102, 104 under the ring 105); the first portion protrudes upward from the second portion (as shown in Fig. 1); and the one or more gas channels are disposed at .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2002/0186967 to Ramanan et al.
The teachings of Taga in view of Terahara, Lee and Yoshikawa are relied upon as set forth in the 103 rejection above.
In regards to Claims 2-4, Taga in view of Terahara, Lee and Yoshikawa teach the baseplate is made out of ceramic, as set forth in the 103 rejection above. 
Ramaman teaches that a ceramic such as SiC in a chuck should have high purities such as 99.999% purity by weight or above [0013]. Ramaman teaches that the ceramic purity offers improved uniformity and more uniform heat transfer properties.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a SiC ceramic analogous to that of Taga in view of Terahara, Lee and Yoshikawa in view of Komatsu out of 99.999% pure ceramic, as taught by Ramaman, it would be prima facie obvious to one of ordinary skill in the art at .

Claim 11 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara and United States Patent Application No. 2011/0096461 to Yoshikawa et al.
In regards to Claim 11, Taga teaches an electrostatic chuck 106 Fig. 1, 10 for a substrate processing system, the electrostatic chuck 106 comprising: a top plate 106 configured to electrostatically clamp to a substrate and formed of ceramic [0034]: an intermediate layer (the adhesive that attaches the alumina top plate [0091]) disposed below the top plate [0091]; and a baseplate 100a, 103a, 103, 104 disposed below the intermediate layer and formed of ceramic (SiC, a ceramic, [0079] and quartz of 103 [0033]), wherein the intermediate layer bonds the top plate to the baseplate (because it has an adhesive, [0091, 0028-0091].
Taga teaches the baseplate comprises a first portion (part of 100a underneath wafer W in Fig. 10) and a second portion (portion that forms a lip under 105 in Fig. 10); the first portion protrudes upward from the second portion (as the second portion forms a step and one or more of the plurality of RF electrodes 104 is disposed in the baseplate radially outward of the first portion (see larger perimeter of 104 to 100a). 

Taga does not expressly teach the baseplate comprises a plurality of radio frequency (RF) electrodes, the baseplate comprises one or more gas channels, and one or more of the plurality of RF electrodes is embedded in the baseplate above the one or more gas channels.
The Examiner notes that there is an RF electrode 104 in Taga below the cooling channel 102 and that both the cooling channel and the RF electrode is below the intermediate layer as indicated of [0091] of Taga as that is how the electrostatic chuck is bonded to the cooling channel and the RF electrode.
Terahara teaches an electrostatic chuck 3 Fig. 2 comprising a top plate (top portion of plate 13 for 17) configured to electrostatically clamp a substrate W and a baseplate (structures below 17) with a heater electrode 16, an RF electrode 15 (connected to RF/high frequency power 7 to create plasma [0030-0033]) above a coolant channel 14 that is embedded in a ceramic body 13 [0023-0083]. 
As it is known to provide the RF electrode above the cooling channel in a ceramic baseplate, as taught by Terahara, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Taga as taught by Terahara to form a base plate wherein the cooling channel and RF electrode are embedded in a ceramic body, and wherein the RF electrode is above the cooling channel. One would be motivated to do so in order to for the predictable result of create an electrostatic 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a baseplate (and thus the cooling channel underneath the RF electrodes) analogous to that of Taga out of ceramic, as taught by Terahara, and wherein the RF electrode and the cooling channel are embedded in the same ceramic body, as it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
The resulting apparatus would be to put the RF electrode of Taga above the cooling channel and to make the base material out of a ceramic, while maintaining the top electrostatic plate above the intermediate layer and the base plate as Taga expressly teaches that the electrostatic plate is separate from the baseplate.
Taga in view of Terahara do not expressly teach a plurality of RF electrodes.
Yoshikawa expressly teaches that an electrostatic chuck 30 Fig. 2A, 3 can comprise a plurality of RF electrodes 12, 13, the plurality of electrode layers being present to apply different radiofrequency waves [0024-0059]. Yoshikawa expressly teaches that having the plurality of electrodes and wave allow for easy control of the in-plane ion energy density distribution [0056], and that the plurality of electrodes and distances within the plane provide for the effective distribution [0050-0059].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara to make the RF 
Taga in view of Terahara and Yoshikawa teaches the baseplate comprises a plurality of RF electrodes, but does not expressly teach one or more of the RF electrodes is disposed in the baseplate below the edge ring (as shown by the overlap of 105 over 104). 
However, the teachings of Yoshikawa expressly teach that the RF electrode layers 12, 13 are specialized for their corresponding radiofrequency waves and positioning under the substrate/wafer W and is specific to creating a controlled density distribution of in plane ion energy [0056]. From this teaching, it is inherently implicit that to create a controlled distribution of plasma over the plane of the substrate would require RF electrode distribution underneath the entirety of the plane of the substrate/wafer. As the teachings of Taga expressly teach that the substrate/wafer W overlaps the edge ring as shown in Fig. 1, it would be obvious to one of ordinary skill in the art, before the effective filing date, to place an RF electrode below the edge ring, in combination with the teachings of Yoshikawa, in order to create the desired plasma distribution over the plane of the substrate, as there is an express suggestion that the plasma density is critical over the entirety of the substrate plane. See MPEP 2143, Motivations A-G. 
Furthermore, it is noted that the RF electrode of Taga is expressly underneath the ring and placed in part radially outward of the first portion (see 104 under 105) which expressly suggests that the RF power is not limited to underneath the wafer, but 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 32, Taga teaches that the baseplate comprises one or more gas channels for 113 (heat transfer gas) disposed at least partially in the first portion, as shown in Fig. 1.
In regards to Claim 33, Taga teaches that the baseplate comprises one or more coolant channels disposed in the second portion, as the coolant channels are below the plurality of RF electrodes as per the rejection of Claim 11 above, and as by placing the RF electrode above, the coolant channels would be implicitly, through the suggested teachings of Taga, in the second portion.
In regards to Claim 34, Taga expressly teach that the coolant channels circulate a liquid coolant (propene, cooling water, [0035]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2009/0071938 to Dhindsa et al.
The teachings of Taga in view of Terahara, Lee and Yoshikawa are relied upon as set forth in the 103 rejection above.

Dhindsa teaches adding RF power/electrode 314, 316 Fig. 3 to the edge ring 312 is beneficial to create an edge ring potential [0015] which allows for wafer edge processing with a higher yield [0024-0064, 0064 for yield].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara, Lee and Yoshikawa by adding the RF power/electrode teachings of Dhindsa. One would be motivated to do so for the predictable result of creating an edge ring potential to allow for higher processing yields. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2004/0154540 to Hayami et al.
The teachings of Taga in view of Terahara, Lee and Yoshikawa are relied upon as set forth in the 103 rejection above.

Hayami teaches that the power source of the lower electrode 12 Fig. 1 that is connected to RF power 42 and a direct power source 36 such that a matching unit is not needed and to make power loss on the load side as small as possible [0002] as the DC power source magnifies the RF power source [0030-0054]. Hayami teaches the power loss by this modification is remarkably reduced [0054, 0027-0061].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the RF power of Taga in view of Terahara, Lee and Yoshikawa and added DC power such that the RF electrodes are also DC electrodes, as per the teachings of Hayami. One would be motivated to do so for the predictable result of reducing power loss. See MPEP 2143, Motivations A-E. By making the RF electrodes of Taga in view of Terahara, Lee and Yoshikawa capable of being supplied with both RF and DC power, the resulting apparatus fulfills the limitations of the claim. 

Claims 25, 26, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2016/0035610 to Park et al and United States Patent Application No. 2013/0244405 to Terahara.
The teachings of Taga are relied upon as set forth in the 102 rejection above.
In regards to Claim 25, Taga teaches substrate processing system 10 Fig. 1 comprising: a processing chamber C.


    PNG
    media_image1.png
    290
    517
    media_image1.png
    Greyscale

Taga teaches wherein the electrostatic chuck includes one or more temperature adjusting elements (cooling channels/heating elements of Claim 26); but does not expressly teach a temperature sensor disposed in at least one of the top plate or the baseplate and configured to detect a temperature of the top plate; and a control module/controller configured to receive an output of the temperature sensor, and based on the output of the temperature sensor controls operation of an actuator to adjust temperature of the one or more temperature adjusting elements to adjust a temperature of the at least one of the top plate or the baseplate. 

 Application No. 15/903,682Page 6 of 8DocuSign Envelope ID: 6577555F-094E-4B05-9325-5F6FC09007C1 In regards to Claim 26, Taga does not expressly teach the one or more temperature adjusting elements includes at least one of a heating element, a gas channel or a coolant channel; and the actuator is a power source, a coolant pump, a gas pump, or a valve. 
In regards to Claim 27, Taga does not expressly teach the temperature sensor is disposed in the baseplate and configured to detect a temperature of the baseplate. 
In regards to Claim 28, Taga teaches an edge ring 105 disposed on the baseplate and at least partially disposed radially outward of the top plate in Fig. 1; and a radio frequency electrode 104 disposed in the baseplate and below the edge ring, and the area of the baseplate is below the edge ring (as shown in 105 above 100a, 104) but does not expressly teach a temperature sensor that is disposed in the baseplate and is configured to detect a temperature of an area of the baseplate.
Park teaches and electrostatic chuck Fig.1 with a top plate 10 and intermediate layer 130 and a baseplate 110 where the top plate has additional heating elements 145, which are temperature adjusting elements with the actuator of said temperature adjusting elements being the heater power source 240, a temperature sensor 114 disposed in the base plate to detect a temperature of the baseplate as it is in the baseplate, and a control module in the form of a controller 250, and based on the output of the temperature sensor controls the operation of the power source (see 200 Fig. 1) to adjust a temperature of the baseplate/top plate either through the cooler or the heater, 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga with the teachings of Park, by adding the heating element, the power source, the temperature source, the control module. One would be motivated to do so, for the predictable results of improving the temperature distribution of the substrate. See MPEP 2143, Motivations A-E. 
Taga in view of Park do not expressly teach that the baseplate is formed of ceramic. 
Terahara teaches an electrostatic chuck 3 Fig. 2 comprising a top plate (top portion of plate 13 for 17) configured to electrostatically clamp a substrate W and a baseplate (structures below 17) with a heater electrode 16, an RF electrode 15 (connected to RF/high frequency power 7 to create plasma [0030-0033]) above a coolant channel 14 that is embedded in a ceramic body 13 [0023-0083]. 

    PNG
    media_image2.png
    411
    743
    media_image2.png
    Greyscale

As it is known to provide the RF electrode and cooling channel in a ceramic baseplate, as taught by Terahara, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Taga as taught by Terahara to form a base plate wherein the cooling channel and RF electrode are embedded in a ceramic body, and wherein the RF electrode is above the cooling channel. One would be motivated to do so in order to for the predictable result of create an electrostatic chuck arrangement wherein the RF electrode is above the cooling channel. See MPEP 2143, Exemplary Rationales A-G.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a baseplate analogous to that of Taga out of ceramic, as taught by Terahara, and wherein the RF electrode and the 
The resulting apparatus fulfills the limitations of the claims.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al, as applied to claim 20 above, and in further view of United States Patent Application No. 2011/0154843 to Ko et al.
The teachings of Taga in view of Terahara, Lee and Yoshikawa are relied upon as set forth in the 103 rejection above.
In regards to Claim 35, Taga in view of Terahara, Lee and Yoshikawa do not expressly teach wherein one of the plurality of coolant channels starts at a first point near a center of the baseplate, wraps in a circular coil like pattern to a periphery of the baseplate, and extends from the periphery of the baseplate in a coil like pattern back to a second point near the center of the baseplate.
Ko teaches that an electrostatic chuck 101 Fig. 1 is provided with a cooling baseplate 100 Fig. 1, where the coolant channels start at a first point 102a near a center of the baseplate, and wraps in a circular coil like pattern to the periphery of the baseplate and extends from the periphery of the baseplate in a coil like pattern back to a second point 102b (as indicated by the spiral shape of Claims 1-3, [0012-0015, 0063]) 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara, Lee and Yoshikawa by making the of coolant channels starts at a first point near a center of the baseplate, wraps in a circular coil like pattern to a periphery of the baseplate, and extends from the periphery of the baseplate in a coil like pattern back to a second point near the center of the baseplate as per the teachings of Ko. One would be motivated to do so, for the predictable result of efficiently changing the temperature of the chuck in a short time. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0202386 to Taga et al in view of United States Patent Application No. 2013/0244405 to Terahara, United States Patent Application No. 2006/0285270 to Lee and United States Patent Application No. 2011/0096461 to Yoshikawa et al, as applied to claims 11 and 25 respectively above, and in further view of United States Patent Application No. 2017/0032935 to Benjamin et al.
The teachings of Taga in view of Terahara, Lee and Yoshikawa are relied upon as set forth in the above 103 rejection of claims 11 and 25 respectively.
In regards to Claims 40 and 41, Taga in view of Terahara, Lee and Yoshikawa the baseplate comprises a plurality of RF electrodes; the plurality of RF electrodes 
Benjamin teaches that there are a plurality of RF electrodes 609, 629 (see Fig. 6A, 6B), the perimeter RF power delivery electrode of 609 provides an extension of the RF coupling beyond the outer radial perimeter of the substrate so as to improve processing performance at the outermost regions and edge of the substrate [0057, 0024-0066].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Taga in view of Terahara, Lee and Yoshikawa to add the plurality of electrodes and the connections (which are also considered electrodes) as per the teachings of Benjamin. One would be motivated to do so to improve processing performance at the outermost regions and edge of the substrate. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2014/0069584 to Yang, which teaches the positioning of the RF electrodes above the cooling and in the first and second portions.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716